DETAILED ACTION
Applicant’s reply, filed 2 December 2022 in response to the non-final Office action mailed 2 September 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-5, 7-8 and 11-18 are pending, wherein: claim 1 has been amended, claims 2 and 8 are as originally filed, claims 3-5, 7 and 11-18 are as previously presented, and claims 6 and 9-10 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-18 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wesch (US 6,559,213).
Regarding claims 1-4, Wesch teaches plastisol compositions comprising a) 5 to 50 wt% of a polymer, b) 5 to 65 wt% of a mixture of a primary and secondary plasticizer in a ratio of secondary to primary of 0.01:1 to 2:1, c) 0 to 50 wt% fillers, d) 0.01 to 5 wt% coupling agent, and e) optional other additives/auxiliaries (abstract; col 4 ln 5-21)(remainder = 0 up to ~90 wt%), including epoxidized plasticizers (col 3 ln 21-26). 
Wesch teaches the secondary plasticizer is a C1-6 alkyl ester of a monocarboxylic acid containing at least 12 carbons (meaning ‘R2’ of 1-6 carbon atoms and ‘R1’ minimum 6+ carbon atoms) (a minimum 12 carbons meets instant 11 to 23 carbon atoms (claim 1)) and derived from saturated/unsaturated fatty acids (abstract; col 2 ln 48-59)(instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4)). Notably, Wesch exemplifies rapeseed oil methyl ester (‘R1’ being rapeseed a known mixture of C16 to C22 fatty acids plus ‘R2’ being 1C = a mixture of 17 and 23 carbon atom esters anticipating instant claim 1).
As noted above, Wesch teaches the total amount of the primary and secondary plasticizer mixture is 5 to 65 wt%, comprising a preferred ratio of 0.07:1 to 0.6:1 of secondary plasticizer to primary plasticizer (col 3 ln 2-4; col 4 ln 10-13; examples)(a 5-65 wt% amount at a ratio of 0.07:1 to 0.6:1 ≈equates to 0.35 to 24% secondary plasticizer (instant B) and 4.65 to 40.6% primary plasticizer) and teaches the auxiliaries/additives including epoxide plasticizers present in remainder (= 0 up to about 90 wt%, which renders taught (B) present from 1.5 to 8 wt% of the total amount of plasticizers).
Wesch teaches the primary plasticizer is selected from standard plasticizers (col 2 ln 60 to col 3 ln 6) and teaches the inclusion of the auxiliary epoxidized plasticizers of natural oils (instant bio-based plasticizer; instant (A)). Wesch does not specifically teach the viscosity of the epoxidized plasticizers, however the instant specification states that epoxidized bio-based plasticizers will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4). As such Wesch teaches selection of a plasticizer component having the claimed viscosity and/or renders obvious their selection as suitable plasticizers.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 11-14 and 16, Wesch teaches and/or renders obvious the compositions as set forth above and further teaches the a) polymer is selected from polyvinyl chloride homo- and co-polymers, methacrylate copolymers and styrene copolymers (col 3 ln 7-20), preferably polyvinyl chloride. Wesch further teaches the total amount of primary and secondary plasticizer is 5 to 65 wt% (see above), and teaches the ratio of secondary to primary plasticizer of 0.02:1 to 2:1 (see above), wherein the secondary plasticizer is present in an amount of from about 14 to about 71 parts per 100 parts resin (col 2 ln 55-59) which renders taught 1 to 120 parts plasticizer per 100 parts polymer (claims 14 and 16). 
	Regarding claims 15 and 17-18, Wesch teaches and/or renders obvious the compositions as set forth above and teaches inclusion fillers (see above) and the optional inclusion of auxiliaries/additives including stabilizers, rheology aids, blowing agents, coupling agents, crosslinking agents, etc. (col 3 ln 19 to col 4 ln 5).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wesch (US 6,559,213).
Wesch teaches and/or renders obvious the composition of claim 1 above. Wesch teaches the secondary plasticizer is a C1-6 alkyl ester and as such does not teach R2 from 7 to 15 carbon atoms.  Although the secondary plasticizer of Wesch has an alkyl ester upper limit of 6 carbons while the instant claim recites a lower limit of 7 carbons, it is the Examiner’s position that the carbon numbers are close enough that one of ordinary skill in the art would have expected similar plasticizing properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wesch (US 6,559,213) in view of East (US PGPub 2007/0282042).
Wesch teaches and/or renders obvious the composition of claim 1 as set forth above. As noted Wesch teaches the combination of a primary and a secondary plasticizer (see above) and further teaches a 5 to 65 wt% of a mixture of a primary and secondary plasticizer in a ratio of secondary to primary of 0.01:1 to 2:1. 
As noted above, Wesch teaches the total amount of plasticizer is 5 to 65 wt%, comprising a preferred ratio of 0.07:1 to 0.6:1 of secondary plasticizer to primary plasticizer (col 3 ln 2-4; col 4 ln 10-13; examples)(a 5-65 wt% amount at a ratio of 0.07:1 to 0.6:1 ≈equates to 0.35 to 24% secondary plasticizer (instant B) and 4.65 to 40.6% primary plasticizer (instant A)) which renders taught (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer.
Wesch teaches the suitable primary plasticizer is selected from any standard plasticizers (col 2 ln 60 to col 3 ln 6) including phthalic acid esters (col 2 ln 62-63) where it is noted that phthalic acid esters are known to have health damaging effects and are not preferred (col 3 ln 5-6) but are suitable. Wesch does not specifically teach the primary plasticizer to include the bio-based plasticizers as claimed. However, East teaches the advantageous replacement of known phthalate-based primary plasticizers by isosorbide esters in PVC (abstract; [0006]-[008]) as they are derived from renewable resources, have better biodegradability and have less biochemical and health and safety effects than phthalate based plasticizers ([0007]-[0008]) while maintaining comparable glass transition temperature reduction properties to phthalate based plasticizers ([0023]). East and Wesch are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized PVC polymers where substitution of phthalate plasticizers is of concern. At the time of filing a person having ordinary skill in the art would have found it obvious to substitute the standard phthalate-based primary plasticizers of Wesch with the isosorbide ester plasticizers of East and would have been motivated to do so as both Wesch and East are concerned with the health damaging effects of phthalate based primary plasticizers and further as East teaches the isosorbide esters have better biodegradability, less biochemical/health effects and comparable plasticizing properties to phthalate primary plasticizers. (It is noted that the instant specification states that bio-based, isosorbide ester plasticizers will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4)). 

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejection of claims 1-8 and 11-18 is withdrawn. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1-8 and 11-18 as anticipated by Daute et al. (WO 2011/110350 A) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1)/103 rejection of claims 1-4 and 6-18 as anticipated by, or in the alternative obvious over Wesch (US 6,559,213) and the 35 U.S.C. 103 rejection of claim 5 as unpatentable over Wesch are maintained with respect to claims 1-4 and 11-18 and claim 5, respectively, but is withdrawn with respect to claims 7-8 as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks, pages 6-7) have been fully considered but were not found persuasive. 
	Applicant argues that Wesch fails to teach epoxidized oil bio-based plasticizers. This is not persuasive as Wesch teaches the inclusion of epoxidized natural oil auxiliary plasticizers (see above maintained rejection) in amounts which overlap those claimed for the primary plasticizer (none recited) and as such the epoxidized natural oil auxiliary plasticizers read on the instant ‘primary plasticizer’ as claimed. 
	Applicant asserts in general the alleged advantages of a trimellitate primary plasticizer. This is not persuasive. Notably trimellitate is an optional alternative primary plasticizer of no claimed amount and Wesch teaches epoxidized natural oil plasticizers present in substantially overlapping remainder amounts (see above). Further, it is noted that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767